DETAILED ACTION
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 16 December 2019 are accepted.
Specification
The disclosure is objected to because of the following informalities:
The Specification recites “multi-layer perception (MLP)” machine learning model. There is no such thing as a multi-layer perception machine learning model. This appears to be typographic error for multi-layer perceptron (MLP).”
Recitations of “multi-layer perception” are found in Specification ¶¶ 9, 17, 21, 29, 40, 41, 53, and 54.
Appropriate correction is required.
Claim Objections
Claims 5, 6, 17, and 18 are objected to because of the following informalities:
Claims 5, 6, 17, and 18 recite “multi-layer perception (MLP)” machine learning model. There is no such thing as a multi-layer perception machine learning model. This appears to be typographic error for multi-layer perceptron (MLP).”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 recites “The machine learning system of claim 1, comprising one machine learning model.” This appears to be typographic error for “… of claim 1, further comprising….” However, as it is written claim 7 currently fails to include almost every limitation of claim 1 because claim 7 is only a machine learning model with no further limitation.
Dependent claims 8 and 9 are rejected for depending from claim 7.
The body of claim 8 recites “comprising the machine learning system of claim 7.” Any embodiment which infringes upon claim 7 necessarily also infringes upon claim 8. Claim 8 fails to further limit claim 7 upon which it depends. Regarding the preamble see MPEP §2111.02.
The deficiency of claim 8 is cured by dependent claim 9. Accordingly, Examiner suggests canceling claim 8 and changing the dependency of claim 9 to depend from claim 7.
Claim 19 recites “wherein the machine learning system comprises one machine learning model.” However, claim 13 already recites “one or more machine learning models.” One or more is at least one. Therefore claim 19 fails to further limit claim 13 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 13-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0293940 A1 Chopra, et al. [herein “Chopra”].
Claim 1 recites “1. A machine learning system configured to provide an output based on one or more channel inputs.” Chopra paragraph 74 lines 1-4 disclose “outputting the [Machine learning (ML)] model 118 for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data.” Producing predictions from dependent variables is producing a machine learning output based on one or more channel inputs.
Chopra paragraph 34 lines 1-4 disclose “a source 102 is a source of data of a system such as flight data for an aircraft recorded by an airborne flight recorder (e.g., QAR) with input from sensors or avionic systems onboard the aircraft.” Input from sensors is at least one example of data of an input channel.
Claim 1 further recites “the machine learning system comprising: one or more machine learning models, each configured to: receive: the one or more channel inputs; and additional feature inputs based on the one or more channel inputs; and produce a machine learning model output.” Chopra paragraph 2 discloses “a [Machine learning (ML)] model (also called a rule or a function) that maps input data (also called explanatory variables or predictors) to output data (also called dependent variables or response variables) according to a machine learning algorithm.” Input data is inputs of an input channel. Output data is produced output of the machine learning model.
Furthermore, Chopra paragraph 74 lines 1-4 disclose “outputting the ML model 118 for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data.” Producing predictions from dependent variables is producing a machine learning output based on one or more channel inputs.
Claim 1 further recites “wherein each of the one or more machine learning models is implemented in one or more hardware processors.” Chopra paragraph 79 discloses “The processing circuitry 902 may be a number of processors, a multi-core processor or some other type of processor.” Chopra paragraph 80 lines 7-9 disclose “the processing circuitry may be embodied as or otherwise include one or more ASICs, FPGAs or the like.” At least ASICs and FPGAs are hardware processors.
Claim 1 further recites “a first-level feature creation module, configured to: receive the one or more channel inputs.” Chopra paragraph 38 lines 1-3 disclose “feature construction and selection may include feature selection as well as feature construction or feature generation.” Chopra paragraph 38 lines 11-14 disclose “Feature generation may include deriving features from select independent variables using aggregating functions such as minimum, maximum, average, standard deviation, kurtosis, skewness, variance, quantile or the like.” The independent variables are received inputs of respective input channels.
Claim 1 further recites “perform a feature creation operation on the one or more channel inputs; create the additional feature inputs; and provide the additional feature inputs to at least one of the one or more machine learning models.” Chopra paragraph 38 lines 11-14 disclose “Feature generation may include deriving features from select independent variables using aggregating functions such as minimum, maximum, average, standard deviation, kurtosis, skewness, variance, quantile or the like.” The independent variables are received inputs of respective input channels. Feature generation is a feature creation to create additional input features. The calculated average is one example of an additional input which is created.
Claim 1 further recites “wherein: the first-level feature creation operation performs a calculation on one or more aspects of the one or more channel inputs.” Chopra paragraph 38 lines 11-14 disclose “Feature generation may include deriving features from select independent variables using aggregating functions such as minimum, maximum, average, standard deviation, kurtosis, skewness, variance, quantile or the like.” Each aggregating function, and the calculated average in particular, is a calculation performed in respective input data.
Claim 1 further recites “and a combination module, configured to: receive the one or more machine learning model outputs; and produce a machine learning channel output.” Chopra paragraph 74 lines 1-4 disclose “outputting the ML model 118 for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data.” The predictions produced from the machine learning models is produced output of the machine learning channel.
Claim 2 further recites “2. The machine learning system of claim 1, wherein the feature creation operation comprises one or more of: calculating a slew rate, calculating an average value, calculating a differential input value, performing filtering, and performing a transfer function.” From the above list of alternatives the Examiner is selecting “calculating an average value.”
Chopra paragraph 38 teaches:
feature construction and selection may include feature selection as well as feature construction or feature generation … Feature generation may include deriving features from select independent variables using aggregating functions such as minimum, maximum, average, standard deviation, kurtosis, skewness, variance, quantile or the like
Calculating an average for feature generation is a feature creation operation of calculating an average value.
Claim 3 further recites “3. The machine learning system of claim 1, further comprising one or more second-level feature creation modules, each configured to: receive at least one of the one or more machine learning model outputs; perform a feature creation operation on the one or more system inputs; create second-level additional feature outputs; and provide the second-level additional feature outputs to the combination module; wherein: the second-level feature creation operation performs a calculation on one or more aspects of at least one of the one or more machine learning model outputs.” Chopra paragraph 29 lines 7-8 disclose “allows the user to iteratively select or otherwise construct or generate features.” Iteratively generating features is performing the feature generation at least twice. Any second iteration of the feature generation is a second-level feature creation. Subsequent iterations have previously generated values of earlier feature generation iterations.
The remaining limitations recited a the same as the description of the first-level feature creation module described above. The second iteration of the feature generation includes all of steps of previous iterations and therefore includes all of the limitations as discussed above regarding the first feature creation module.
Dependent claim 4 is substantially similar to claim 2 above and is rejected for the same reasons.
Claim 7 further recites “7. The machine learning system of claim 1, comprising one machine learning model.” Chopra title discloses “Machine Learning Model Development.” 
Claim 8 further recites “8. A no-latency digital filter, comprising the machine learning system of claim 7.” See claim 7 above.
Claim 9 further recites “9. The no-latency digital filter of claim 8, wherein the no-latency digital filter is configured to provide zero phase delay.” Examiner recognizes a person of ordinary skill in the art would interpret a “no-latency” filter with “zero phase delay” is a filter with a very small latency or delay. See MPEP §2111 regarding claim interpretation according to a person of ordinary skill in the art.
Chopra paragraph 6 lines 9-11 disclose “This active feedback mechanism creates a real-time interactive [machine learning (ML)]] model.” A real-time model is a model with essentially zero phase delay.
Claim 10 further recites “10. The machine learning system of claim 1, wherein the one or more hardware processors are a field-programmable gate array (FPGA) or an application specific integrated circuit (ASIC).” Chopra paragraph 79 discloses “The processing circuitry 902 may be a number of processors, a multi-core processor or some other type of processor.” Chopra paragraph 80 lines 7-9 disclose “the processing circuitry may be embodied as or otherwise include one or more ASICs, FPGAs or the like.” At least ASICs and FPGAs are hardware processors.
Claim 11 further recites “11. The machine learning system of claim 3, wherein: the first-level feature creation module is implemented in the one or more hardware processors; and the one or more second-level feature creation modules are implemented in the one or more hardware processors.” Chopra paragraph 79 discloses “The processing circuitry 902 may be a number of processors, a multi-core processor or some other type of processor.” Chopra paragraph 80 lines 7-9 disclose “the processing circuitry may be embodied as or otherwise include one or more ASICs, FPGAs or the like.” At least ASICs and FPGAs are hardware processors.
Claim 13 recites “13. A method of using a machine learning system to provide an output based on one or more channel inputs.” Chopra paragraph 74 lines 1-4 disclose “outputting the [Machine learning (ML)] model 118 for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data.” Producing predictions from dependent variables is producing a machine learning output based on one or more channel inputs.
Chopra paragraph 34 lines 1-4 disclose “a source 102 is a source of data of a system such as flight data for an aircraft recorded by an airborne flight recorder (e.g., QAR) with input from sensors or avionic systems onboard the aircraft.” Input from sensors is at least one example of data of an input channel.
Claim 13 further recites “the machine learning channel comprising one or more machine learning models each implemented in one or more hardware processors, a first-level feature creation module, and a combination module.” Chopra paragraph 79 discloses “The processing circuitry 902 may be a number of processors, a multi-core processor or some other type of processor.” Chopra paragraph 80 lines 7-9 disclose “the processing circuitry may be embodied as or otherwise include one or more ASICs, FPGAs or the like.” At least ASICs and FPGAs are hardware processors.
The first-level feature creation module and combination module are interpreted as respective software defined by their functions discussed below.
Claim 13 further recites “the method comprising: receiving, by a first-level feature creation module, one or more channel inputs; performing, by the first-level feature creation module, a feature creation operation on the one or more channel inputs; wherein the first-level feature creation operation provides a calculation of one or more aspects of the one or more channel inputs.” Chopra paragraph 2 discloses “a [Machine learning (ML)] model (also called a rule or a function) that maps input data (also called explanatory variables or predictors) to output data (also called dependent variables or response variables) according to a machine learning algorithm.” Input data is inputs of an input channel. Output data is produced output of the machine learning model.
Chopra paragraph 38 lines 11-14 disclose “Feature generation may include deriving features from select independent variables using aggregating functions such as minimum, maximum, average, standard deviation, kurtosis, skewness, variance, quantile or the like.” The independent variables are received inputs of respective input channels. Feature generation is a feature creation to create additional input features. The calculated average is one example of an additional input which is created.
Claim 13 further recites “calculating, by the first-level feature creation module, an additional feature outputs.” Chopra paragraph 38 lines 11-14 disclose “Feature generation may include deriving features from select independent variables using aggregating functions such as minimum, maximum, average, standard deviation, kurtosis, skewness, variance, quantile or the like.” Each aggregating function, and the calculated average in particular, is a calculation performed in respective input data.
Claim 13 further recites “providing, from the first-level feature creation module, the additional feature outputs to at least one of the one or machine learning models; receiving, by each of the one or more machine learning models: the one or more channel inputs; and the additional feature outputs.” Chopra paragraph 2 discloses “a [Machine learning (ML)] model (also called a rule or a function) that maps input data (also called explanatory variables or predictors) to output data (also called dependent variables or response variables) according to a machine learning algorithm.” Input data is inputs of an input channel. Output data is produced output of the machine learning model.
Chopra paragraph 38 lines 11-14 disclose “Feature generation may include deriving features from select independent variables using aggregating functions such as minimum, maximum, average, standard deviation, kurtosis, skewness, variance, quantile or the like.” The independent variables are received inputs of respective input channels. Feature generation is a feature creation to create additional input features. The calculated average is one example of an additional input which is created as output of the feature generation.
Claim 13 further recites “and receiving, by the combination module, the one or more machine learning model outputs; and producing, by the combination module, a machine learning channel output.” Chopra paragraph 74 lines 1-4 disclose “outputting the ML model 118 for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data.” The predictions produced from the machine learning models is produced output of the machine learning channel.
Dependent claims 14-16, 19, and 20 are substantially similar to claims 2-4, 7, and 10 above and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra as applied to claims 1 and 13 above, and further in view of US 2020/0317365 A1 Sherry, et al. [herein “Sherry”].
Claim 5 further recites “5. The machine learning system of claim 1, wherein the combination module is a multi-layer perception (MLP) machine learning model.” Chopra paragraph 39 discloses:
Examples of suitable machine learning algorithms include supervised learning algorithms, semi-supervised learning algorithms, unsupervised learning algorithms, active learning algorithms and the like. More specific examples include random forest, decision trees, logistic regression, support vector machines and the like.
But Chopra does not explicitly disclose multi-layer perception (MLP); however, in analogous art of developing machine learning models, Sherry paragraph 60 teaches:
The extracted features […] may be combined in a classification model trained using a machine learning approach such as …; linear regression algorithms; … multi-layer perceptron (MLP) ANNs.
An MLP machine learning approach used to combine extracted features is a combination module which is an MLP.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chopra and Sherry. One having ordinary skill in the art would have found motivation to use combining extracted features with a classification model into the system of machine learning model development for the advantageous purpose of predicting “the anomalous/non-anomalous statuses” of a flight. See Sherry paragraph 61.
Claim 6 further recites “6. The machine learning system of claim 1, wherein each of the one or more machine learning models is selected from the group consisting of: multi-layer perception (MLP), support vector regression (SVR), and linear regression.” From the above list of alternatives the Examiner is selecting “linear regression.”
Chopra paragraph 39 discloses:
Examples of suitable machine learning algorithms include supervised learning algorithms, semi-supervised learning algorithms, unsupervised learning algorithms, active learning algorithms and the like. More specific examples include random forest, decision trees, logistic regression, support vector machines and the like.
Logistic regression is similar to linear regression and support vector machines are similar to support vector regression. But Chopra does not explicitly disclose multi-layer perception (MLP); however, in analogous art of developing machine learning models, Sherry paragraph 60 teaches:
The extracted features […] may be combined in a classification model trained using a machine learning approach such as …; linear regression algorithms; … multi-layer perceptron (MLP) ANNs.
A linear regression algorithm is a linear regression.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chopra and Sherry. One having ordinary skill in the art would have found motivation to use combining extracted features with a classification model into the system of machine learning model development for the advantageous purpose of predicting “the anomalous/non-anomalous statuses” of a flight. See Sherry paragraph 61.
Claim 12 further recites “12. A controller, comprising the machine learning system of claim 1, wherein the controller is configured to: receive a command input; receive a condition input; and produce a command output based on the received values of the command input and the condition input.” Chopra does not explicitly disclose a controller; however, in analogous art of developing machine learning models, Sherry paragraph 38 lines 1-4 teaches “An Autopilot 108A and/or Autothrottle 108B of an Autopilot/Autothrottle Control system 108 may convert targets from the FMS 110 or MCP 400 into commands to the control surfaces 102.” Commands for the control surfaces are produced command output. Sherry paragraph 92 lines 7-11 disclose flight attributes. Respective flight attributes are command and condition inputs.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chopra and Sherry. One having ordinary skill in the art would have found motivation to use combining extracted features with a classification model into the system of machine learning model development for the advantageous purpose of predicting “the anomalous/non-anomalous statuses” of a flight. See Sherry paragraphs 61 and 93.
Dependent claim 17 is substantially similar to claim 5 above and is rejected for the same reasons.
Dependent claim 18 is substantially similar to claim 6 above and is rejected for the same reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7, 10, 11, and 13-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11-14, 16, and 17 of copending Application No. 16/715948. Although the claims at issue are not identical, they are not patentably distinct from each as outlined in the table below. Differences, if any, are underlined.
Instant Application
Application 16/715948
1. A machine learning system configured to provide an output based on one or more channel inputs, the machine learning system comprising:one or more machine learning models, each configured to: receive: the one or more channel inputs;
1. A machine learning system configured to provide an output based on one or more inputs, the machine learning system comprising:three machine learning models, each configured to: receive: the one or more inputs;
and additional feature inputs based on the one or more channel inputs; 
and an additional feature input based on the one or more inputs; 
and produce a machine learning model output; wherein each of the one or more machine learning models is implemented in one or more hardware processors;
and produce a machine learning model output; wherein each of the three machine learning models is implemented in a hardware processor;
a first-level feature creation module, configured to: receive the one or more channel inputs;
a first-level feature creation module, configured to: receive the one or more inputs;
perform a feature creation operation on the one or more channel inputs;
perform a feature creation operation on the one or more inputs;
create the additional feature inputs; and provide the additional feature inputs to at least one of the one or more machine learning models;
create the additional feature inputs; and provide the additional feature inputs to each of the three machine learning models;
wherein: the first-level feature creation operation performs a calculation on one or more aspects of the one or more channel inputs; and
wherein: the first-level feature creation operation filters one or more aspects of the one or moreinputs; and

[Filtering an input is performing a calculation on at least one input]
[additional limitations allowed]
the first-level feature creation operation is implemented in hardware; and
a combination module, configured to: receive the one or more machine learning model outputs; and produce a machine learning channel output.
a combination module, configured to: receive each of the three machine learning model outputs; and produce a machine learning system output.
2. The machine learning system of claim 1, wherein the feature creation operation comprises one or more of: calculating a slew rate, calculating an average value, calculating a differential input value, performing filtering, and performing a transfer function.
2. The machine learning system of claim 1, wherein the feature creation operation comprises one or more of: calculating a slew rate, calculating an average value, calculating a differential input value, performing filtering, and performing a transfer function.
3. The machine learning system of claim 1, further comprising one or more second-level feature creation modules, each configured to: receive at least one of the one or more machine learning model outputs;
3. The machine learning system of claim 1, further comprising one or more second-level feature creation module, each configured to: receive at least one of the three machine learning model outputs;
perform a feature creation operation on the one or more system inputs; create second-level additional feature outputs; and provide the second-level additional feature outputs to the combination module;
perform a feature creation operation on the one or more system inputs; create second-level additional feature outputs; and provide the second-level additional feature outputs to the combination module;
wherein: the second-level feature creation operation performs a calculation on one or more aspects of at least one of the one or more machine learning model outputs.
wherein: the second-level feature creation operation filters one or more aspects of at least one of the three machine learning model outputs; 

[Filtering an input is performing a calculation on at least one input]
[additional limitations allowed]
and the second-level feature creation operation is implemented in hardware.
4. The machine learning system of claim 3, wherein the second-level feature creation operation comprises one or more of: calculating a slew rate, calculating an average value, calculating a differential input value, performing filtering, and performing a transfer function.
4. The machine learning system of claim 3, wherein the second-level feature creation operation comprises one or more of: calculating a slew rate, calculating an average value, calculating a differential input value, performing filtering, and performing a transfer function.
5. The machine learning system of claim 1, wherein the combination module is a multi-layer perception (MLP) machine learning model.

[additional limitations allowed]
6. The machine learning system of claim 1, wherein: the three machine learning models define a first machine learning model, a second machine learning model, and a third machine learning model; the first machine learning model is a multi-layer perception (MLP) machine learning model; the second machine learning model is ….
6. The machine learning system of claim 1, wherein each of the one or more machine learning models is selected from the group consisting of: multi-layer perception (MLP), support vector regression (SVR), and linear regression.

[additional limitations allowed]
6. The machine learning system of claim 1, wherein: the three machine learning models define a first machine learning model, a second machine learning model, and a third machine learning model; the first machine learning model is a multi-layer perception (MLP) machine learning model; the second machine learning model is a support vector regression (SVR) machine learning model; and the third machine learning model is a linear regression machine learning model.
7. The machine learning system of claim 1, comprising one machine learning model.

[additional limitations allowed]
6. The machine learning system of claim 1, wherein: the three machine learning models define a first machine learning model, a second machine learning model, and a third machine learning model;
10. The machine learning system of claim 1, wherein the one or more hardware processors are a field-programmable gate array (FPGA) or an application specific integrated circuit (ASIC).
7. The machine learning system of claim 1, wherein the hardware processor is a field programmable gate array (FPGA) or in an application specific integrated circuit (ASIC).
11. The machine learning system of claim 3, wherein: the first-level feature creation module is implemented in the one or more hardware processors; and the one or more second-level feature creation modules are implemented in the one or more hardware processors.
8. The machine learning system of claim 7, wherein the first-level feature creation module is implemented in a FPGA or in an ASIC.
9. The machine learning system of claim 3, wherein the one or more second-level feature creation modules are implemented in a FPGA or in an ASIC.

[An FPGA or ASIC are hardware processors]
Dependent claim 13 is substantially similar to claim 1 above and is rejected for the same reasons.
Dependent claim 11 is substantially similar to claim 1 above.
Claims 14-20 are substantially similar to claims 2-7 and 10 above and are rejected for the same reasons.
Claims 12-14, 16, and 17.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210181694 A1 Lillestolen; Kirk A. et al.
teaches
Real Time Output Control Based on Machine Learning Hardware
US 20200387834 A1 Hackett; Charles E.

Parallel Ensemble of Machine Learning Algorithms
US 20200134429 A1 Parker; Michael A.

Computer Architecture for Multiplier-Less Machine Learning
Gomperts, A., et al. “Development and Implementation of Parameterized FPGA-Based General Purpose Neural Networks for Online Applications” IEEE Transactions on Industrial Informatics, vol. 1, no. 1, pp. 78-89 (2011)

MLP; Implementing ANNs on FPGA.
Garcia, A.N., et al. “Multilayer Perceptron Network with Integrated Training Algorithm in FPGA” IEEE 11th Int’l Conf. on Electrical Engineering, Computer Science & Automatic Control CCE (2014)

MLP integrated with training on FPGA; input layers and output layers.
Sousa, M. & Del-Moral-Hernandez, E. “An FPGA Distributed Implementation Model for Embedded SOM with On-Line Learning” IEEE Int’l Joint Conf. on Neural Networks (2017)

Neuromorphic hardware, online learning; hardware implementation on FPGA; learning algorithms.
Huang, C., et al. “A Layer-based Structured Design of CNN on FPGA” IEEE 12th Int’l Conf. on ASIC (2017)

Hardware accelerated CNN implementing SqueezeNet.
Heelan, C., et al. “FPGA implementation of deep-learning recurrent neural networks with sub-millisecond real-time latency for BCI-decoding of large-scale neural sensors (104 nodes)” IEEE 40th Int’l Conf. on IEEE Engineering in Medicine & Biology Society (2018)

FPGA implemented Long Short-Term Memory (LSTM) RNNs; neural coding with sub-millisecond real-time latencies.
Khalil, K., et al. “A Novel Reconfigurable Hardware Architecture of Neural Network” IEEE 62nd Int’l Midwest Symp. on Circuits & Systems (Oct. 2019)

Hardware implemented neural network with flexibility to change node organization between layers.
Chen, Y., et al. “T-DLA: An Open-source Deep Learning Accelerator for Ternarized DNN Models on Embedded FPGA” IEEE Computer Society Annual Symposium on VLSI (July 2019)

Deep neural network implemented with embedded FPGA.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        3 June 2022